
	

115 S1894 PCS: To exempt Puerto Rico from the coastwise laws of the United States (commonly known as the “Jones Act”).
U.S. Senate
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 232115th CONGRESS1st Session
		S. 1894
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2017
			Mr. McCain (for himself, Mr. Lee, Mr. Lankford, and Mr. Flake) introduced the following bill; which was read the first time
		
		October 2, 2017Read the second time and placed on the calendarA BILL
		To exempt Puerto Rico from the coastwise laws of the United States (commonly
			 known as the Jones Act).
	
	
 1.Exceptions to application of coastwise laws for Puerto RicoSection 55101(b) of title 46, United States Code, is amended— (1)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4), respectively; and
 (2)by inserting before paragraph (2), as redesignated, the following:  (1)the Commonwealth of Puerto Rico;.October 2, 2017Read the second time and placed on the calendar